                                                                                  FILEDI
                                                                                  ON ..;.:\~r.&..&~~"'+'_111'
                                                                                       Pet r Ji\. Moore, Jr,1 Ciark
                                                                                   ~ US District Court
                                  UNITED STATES DISTRICT COURT                     , Eastern District of N0
                               EASTERN DISTRICT OF NORTH CAROLINA
                                        WESTERN DIVISION

                                         No.   5:20-LR-L\-44_:1D(4)
     UNITED STATES OF AMERICA                               )
                                                            )
            v.                                              )            INDICTMENT
                                                            )
     ABDELFATAH KHADIR                                      )

            The Grand Jury charges that:

                                                COUNT ONE

            On or about March 17, 2015, in the Eastern District of North Carolina and
                      I


     elsewhere, the defendant, ABDELFATAH KHADIR, did knowingly attempt to

     procure his naturalization as a United States citizen contrary to law, by making a

     false statement under penalty of perjury regarding his naturalization application,

     that is:

                 a.       On Part 11, Question 14.D. of his Application for Naturalization (Form
                          N-400), in response to the question "Were you ever involved in any way
                          with any of the following ... [b]adly hurting, or trying to hurt, a person
                          on purppse?" he answered "No" when in fact, as he then knew, he had
                          hurt a person on purpose when he committed assault with a deadly
                          weapon inflicting serious injury on or about November 13, 2014, in
',
                          Cumberland County, North Carolina.

                 b.       On Part 11, Question 22 of his Application for Naturalization (Form N-
                          400), in response to the question "Have you ever committed, assisted in
                          committing, or attempted to commit, a crime or offense for which you
                          were not arrested?" he answered "No" when in fact, as he then knew, he
                          had committed the crime. and offense of assault with a deadly weapon
                          inflicting serious injury and negligent child abuse inflicting serious
                          physical injury on or about November 13, 2014, in Cumberland County,
                          North Carolina.

                                                       1



                  Case 5:20-cr-00444-D Document 1 Filed 10/08/20 Page 1 of 5
       All in violation of Title 18, United States Code, Section 1425(a).

                                      COUNT TWO

       On or about March 15, 2016, in the Eastern District of North Carolina and

elsewhere, the defendant, ABDELFATAH KHADIR, did knowingly attempt to

procure his naturalization as a United States citizen contrary to law, by willfully

making a material misrepresentation under oath during his naturalization interview,

that is:

           a.   On Part 11, Question 14.D. of his Application for Naturalization (Form
                N-400), in response to the question "Were you ever involved in any way
                with any of the following ... [b]adly hurting, or trying to hurt, a person
                on purpose?" he answered "No" when in fact, as he then knew, he had
                hurt a ·person on purpose when he committed assault with a deadly
                weapon inflicting serious injury on or about November 13, 2014, in
                Cumberland County, North Carolina.

           b.   On Part 11, Question 22 of his Application for Naturalization (Form N-
                400), in response to the question "Have you ever committed, assisted in
                committing, or attempted to commit, a crime or offense for which you
                were not arrested?" he answered "No" when in fact, as he then knew, he
                had committed the crime and offense of assault with a deadly weapon
                inflicting serious injury and negligent child ab11se inflicting serious
                physical injury on or about November 13, 2014, in Cumberland County,
                North Carolina.

       All in violation of Title 18, United States Code, Section 1425(a).

                                     COUNT THREE

       On or about March 15, 2016, in the Eastern District of North Carolina and

elsewhere, ABDELFATAH KHADIR, did know1ngly present and make under oath,·

and did.knowingly subscribe as true under penalty of perjury under Title 28, United



                                             2




            Case 5:20-cr-00444-D Document 1 Filed 10/08/20 Page 2 of 5
States Code, Section 1746, a- false statement with respect to a material fact in a

naturalization interview, that is:

         a.   On Part 11, Question 14.D. of his Applicat1on for Naturalization (Form.
              N-400), in response to the question "Were you ever involved in any way
              with any of the following ... [b]adly hurting, or trying to hurt, a person
              on purpose?" he answered "No'?.when in fact, as he then knew, he had
              hurt a person on purpose when he committed assault with a deadly
              weapon inflicting serious injury on or about November 13, 2014, m
              Cumberland County, North Carolina.·

         b.     On Part 11, Question·22 of his Application for Naturalization (Form N-
                400), in :response to the question "Hav~ you ~ver committed, assisted in
              · committing, or attempted to commit, a crime or offense for which you
                were not arrested?" he answered "No" when in fact, as he then knew, he
                had committed the crime: and offense of assault with a deadly weapon
                inflicting serious . injury and negligent child abuse inflicting serious
                physical injury on or about November 13, 2014, in Cumberland County,
                North Carolina.

      All in violation of Title 18, United States Code, Section 1546(a).

                                     COUNT FOUR

      On or about March 15, 2016, in the Eastern District of North Carolina and

elsewhere, the defendant, ABDELFATAH KHADIR, did knowingly make a false

statement under oath during his naturalization interview, that is:

         a.   On Part 11, Question 14.D. of his Application for Naturalization (Form
              N-400), in response to the question "Were you ever involved in any way
              with any of th!3 following ... [b]adly hurting, or trying to hurt, a person
              on purpose?" he· answered "No" when in fact, as he then knew, he had
              hurt a person on purpose when he committed assault with a deadly
              weapon inflicting serious injury on or about November 13, 2014, 1n
              Cumberland Cm;mty, North Carolina.

         b.   On Part 11, Question 22 ofhis Applica~ion for Naturalization (Form N-
              400), in response to the question "Have you ever committed, assisted in
              committing, or attemptf:!d to commit, a crime or offense for which you

                                            3




          Case 5:20-cr-00444-D Document 1 Filed 10/08/20 Page 3 of 5
                 were not arrested?" he answered "No" when in fact, as he thert knew, he
                 had committed t.he crime and offense of assault with a deadly w~apon
                 inflicting serious injury and negligent child abuse ·inflicting serious
                physical injury on or about November 13, 2014, in Cumberland County,
                ·North Carolina.                       .

          All in violation of Title 18, United States Code, Section 1015(a).

                                      COUNT FIVE

      On or about March 25, 2016, in the Eastern District of North Carolina and

elsewhere, the defendant, ABDELFATAH KHADIR, did knowingly procure his

naturalization as a United States citizen contrary to law, by knowingly making a

material misrepresentation causing his acquisition of citizenship, that is:.

                a. On ~art 11, Question 14.D. ·of his Application for Naturalization
                   (Form N-400), in response to the question "Were you ever involved in
                   any way with any of the following ... [b]adly hurting, or trying to
                   hurt, a person on purpose?" he answered "No" when in fact, as he
                   then knew, he had hurt a person on purpose when he committed
                   assault with a deadly weapon inflicting serious injury .on or about.
                   November 13, 201:4, in Cumberland County, North Carolina.

                b. On Part 11, Question 22 0f his Application for Naturalization (Form
                    N-400), in response. to the question "Have you ever. comm1tted,
                    assisted in committing, or attempted to commit, a crime or offense
                  . for which you were not arrested?" he answered "No" when in fact, as
                    he then knew, he had committed the crime and offense of assault
                    with a deadly weapon inflicting serious injury and negligent child
                  . abuse inflicting serious physical injury on or about November 13,
                    2014, in Cumberland County, North Carolina.

      All in violation of Title 18, United States Code, Section 1425(a).

                                      COUNT SIX

      On or about March 25, 2016, in the Eastern District of North Carolina and
           ',                                                    •                   r




elsewhere, the defendant, ABDELFATAH KHADIR, did knowingly procure evidence

                                            4




          Case 5:20-cr-00444-D Document 1 Filed 10/08/20 Page 4 of 5
of c_itizenship for himself, tow hich he was not entitled, that is, the defenda11:t obtained

 Certificate of Naturalization# XXXXX:1962 by virtue of his naturalization as a Uni~ed

States citizen, which the defendant knew to have been procured contrary to law, in

that:

               a. On Part 11, Question 14.D. of his Applicatioµ for Naturalization
                  (Form N-400), in response to the question "Were you ever involved in
                  any way with any of the following ... [b]adly hurting, or trying to
                  hurt, a ·person on purpose?" he answered "No" when in fact, as he
                  then knew, he had 'hurt a person on purpose when he committed
                  assault with a dead,ly weapon inflicting serious injury on or about
                  November 13, 2014, in Cumberland County, North Carolina.

              b. On Part 11~ Question 22 of his Application for Naturalization (Form
                 N-400), in response to the question "Have you ever committed,
                 assisted in committing, or aitempted to commit, a crime or offense
                 for which you were not arrested?" he answered "No" when in: fact, as
                 he then knew, he had committed the crime and offense of assault_
                 with a deadly weapon inflicting-serious injury and negligent child
                 abuse inflieting serious physical injury on or about November 13,
                 2014, in Cumberland County, North Carolina.

        All in violation of Title 18," United States Code, Section 1425(b).


                                                 A TRUE BILL



                                                 -F~EPERSON ---- - - ----

                                                 DATE:     /.P - ,1, ZP-2,:,
                                                                         .     .


ROBERT J. HIGDON, JR.
United States Attorney

 /)•~~-~
  BY: SEBASTIAN KIELMANOVICH
· Assistant United States Attorney

                                             5




           Case 5:20-cr-00444-D Document 1 Filed 10/08/20 Page 5 of 5
